Citation Nr: 1636193	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  11-21 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to January 15, 2009, and as 50 percent disabling thereafter.

2.  Whether a reduction from 60 percent to noncompensable, effective September 1, 2014, for bilateral hearing loss was proper.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Southeast Texas Soldiers Advocate


WITNESS AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas.  

A September 2008 rating decision continued a 30 percent rating for PTSD, and an August 2010 rating decision denied entitlement to a TDIU.

Regarding the characterization of the increased rating issue on appeal, the Veteran did not submit an explicit notice of disagreement with the September 2008 decision denying an increased rating for PTSD.  However, in January 2009, he filed a claim for an increased rating.  In connection with his claim for an increased rating, the RO obtained updated VA treatment records showing treatment for PTSD.  He also underwent an August 2009 VA examination to reevaluate the severity of his service-connected PTSD.  In a February 2010 rating decision, the RO denied the Veteran's claim for an increased rating. 

In Buie v. Shinseki, 24 Vet. App. 242 (2010), the Court held that even in increased ratings claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156 (b) requires any subsequent decision to relate back to the original claim.  Id.  at 251-52; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  The Board finds that although the Veteran did not express disagreement with the September 2008 rating decision continuing the 30 percent rating, new and material evidence regarding the claimed disability was received within one year of the September 2008 determination, and thus, that rating decision did not become final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.201 (2015).  Therefore, despite the RO's and the Board's prior characterization of this claim as arising from the February 2010 rating decision, the Board finds that this claim is properly characterized as an appeal of the September 2008 rating decision, and the issue has been recharacterized accordingly.

In a July 2011 rating decision, the RO increased the Veteran's disability rating for PTSD to 50 percent, effective January 15, 2009.  Since that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In a June 2014 rating decision, the RO reduced the rating for bilateral hearing loss from 60 percent to noncompensable.  In July 2014, the Veteran filed a timely notice of disagreement (NOD) with that decision.  There is no indication from the record that the RO has acknowledged this NOD or that the RO is continuing to develop that issue.  The Court has held that the filing of an NOD initiates the appeal process, and the agency of original jurisdiction is required to issue a statement of the case (SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board must remand the issue for issuance of an SOC, rather than merely refer it.

The Veteran testified at a hearing via video conference in February 2015 before the undersigned.  A transcript of the hearing testimony is associated with the claims file and has been reviewed.

In May 2015, the Board remanded this case for additional development.

The issue of the propriety of the reduction of the bilateral hearing loss rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood; anxiety; suspiciousness; chronic sleep impairment; hypervigilance; flashbacks; nightmares; chronic sleep impairment; concentration problems; impairment of short and long-term memory; passive suicidal ideation; panic attacks more than once per week; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); severe difficulty establishing and maintaining effective relationships; and GAF scores ranging from 50 to 70; without more severe manifestations that more nearly approximate total occupational and social impairment.

2.  Prior to September 1, 2009, the Veteran was engaged in substantially gainful employment.

3.  As of September 1, 2009, the Veteran's service-connected disabilities have been shown to prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 70 percent rating, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2015).

2.  As of September 1, 2009, but not earlier, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the duty to notify was satisfied by way of letters sent to the Veteran in August 2008, March 2009, and May 2010.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, Vet Center Records, Social Security Administration (SSA) records, and VA examination reports.  Neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  

As noted above, the Board remanded this case in May 2015, in part, to obtain outstanding Vet Center records.  In September 2015, the AOJ requested that the Veteran submit authorization for it to obtain records from the Vet Center.  In response, the Veteran submitted a statement from the Vet Center; however, he did not return a completed authorization form to obtain records.  In light of the foregoing, the Board finds that there has been substantial compliance with its May 2015 remand directives with regard to obtaining outstanding records.  Stegall v. West, 11 Vet. App. 268 (1998).

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

In this case, the Veteran was afforded VA examinations to evaluate his PTSD in August 2008, August 2009, July 2010, October 2014, and January 2016.  The Board finds that the VA examinations are adequate for evaluation purposes because the examiners reviewed the claims file, considered the lay statements of the Veteran, thoroughly examined the Veteran, and addressed the relevant rating criteria, including the functional effects caused by the Veteran's PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim and that no further examinations are necessary.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in February 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  Moreover, in the remand following the hearing, the undersigned provided the Veteran an opportunity to submit additional evidence in support of his claim and undergo additional examination to assess the effect of his service-connected disabilities on his employability.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

The Veteran contends that he is entitled to a higher disability rating for PTSD, which was assigned a 30 percent disability rating prior to January 15, 2009, and a 50 percent rating thereafter.

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula For Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).

Turning to the evidence of record, the Veteran was afforded a VA examination in August 2008.  The Veteran reported nightmares of his time in Vietnam three to four times per week.  He also reported intrusive memories and avoidance of war movies and crowded places.  He reported that he stays in the car when his wife is shopping.  The Veteran indicated that he lost interest in fishing and hunting.  He reported some instances of not being able to remember his time in Vietnam, and he indicated that he sleeps an average of four hours per night.  The Veteran reported that he is sometimes tired throughout the day, and he also reported minor problems with irritability.  He indicated that his concentration varies, and he reported being easily startled by noises such as a door slamming, gunshots, or any other loud noise.  The Veteran reported that his mood had been fair and that he had not been doing activities of interest because he does not have the "urge to do much of nothing."  The Veteran denied suicidal or homicidal ideations, but he reported having crying spells numerous times per week.  He also reported "some vague symptoms that might be panic attacks," that he described as freezing up and getting cold.  The Veteran denied auditory and visual hallucinations.  

The Veteran indicated that he had been married for the past 15 years, and he reported that he is not as close to his four daughters as he would like to be.  The Veteran reported working an average of 14 days a month for the past five years.  The examiner assigned a GAF score of 55.

A February 2009 VA mental health treatment record shows that the Veteran reported decreased sleep, decreased appetite, tenseness, and nervousness.  He denied suicidal ideation, homicidal ideation, hallucinations, or delusions.  On examination, he was appropriately dressed and groomed, cooperative, attentive, alert, and oriented.  His speech was normal in volume, content and rate, his mood was euthymic, and his affect was appropriate.  The Veteran was assigned a GAF score of 70.  

In a July 2009 statement, the Veteran reported sleep impairment, depression, anxiety, cold sweats, mood swings, spending time alone in the dark, and intrusive memories.  See August 2009 Congressionals.  

A May 2009 VA treatment record shows that the Veteran reported his belief that everyone was out to get him and that he does not like to be around people because of this.  He also reported that he sees people with whom he served in Vietnam and that they tell him "get down, they are coming."  He also reported that he hears gun shots.  He reported that he has these audio and visual hallucinations daily.  He was assigned a GAF score of 60.  The Veteran reported the same symptoms during an August 2009 VA mental health visit, and he was assigned a GAF score of 50.

An August 2009 private treatment record shows that the Veteran reported insomnia, startled reflex secondary to noise, social isolation, and withdrawal.  He indicated that he feels "stressed out."  The Veteran reported that he was retiring as a refinery operator in a week.  He indicated that his physical problems limit his ability to work, but he also stated that he does not currently feel that he can work "because of the impairment that he notices in regard to his nervous condition."  On examination, the Veteran's mood was "essentially normal," and his affect was minimally flat, but otherwise appropriate.  The Veteran reported significant day-to-day anxiety.  There was no evidence of a thought disorder, and his thought processes were free of hallucinations, illusions, or delusions.  His judgment and insight were good.  

The Veteran was afforded a VA examination in August 2009.  The Veteran reported ongoing nightmares and difficulty sleeping, which he and his wife reported had gotten worse in the past year.  He reported that he wakes up screaming and jerks in his sleep, and his wife reported that there are times when the Veteran will wake up and run out of the room.  The Veteran reported that he does not like to be around people and that he has had anger control problems with a history of violence that resulted in legal trouble in the past.  The Veteran also described the following symptoms: occasional flashbacks, insomnia, agitation and aggression, depression, loss of interest, feelings of detachment with social isolation, impaired concentration, hypervigilance, and exaggerated startle response.  The Veteran indicated that his symptoms affect his total daily functioning due to difficulty sleeping at night, lack of motivation, and anger control problems.  The Veteran also reported that his medications for PTSD caused drowsiness.  He reported no social life and ongoing problems sustaining relationships.  He described his relationship with his wife has "up and down," and he described his relationship with his children as "fair."  

On examination, the Veteran presented with appropriate appearance, hygiene, and behavior.  His orientation was within normal limits, but he had poor eye contact during the exam.  An affect and mood exam indicated an impaired impulse control with some unprovoked irritability and periods of violence that affects motivation by causing social isolation and that affects mood by causing feelings of depression and guilt.  The Veteran's communication, speech, and concentration were within normal limits.  Panic attacks were absent, and there was no suspiciousness present.  There was no evidence of delusions, hallucinations, or obsessional rituals.  The Veteran's thought processes were appropriate, and he did not have slowness of thought or appear confused.  His judgment was not impaired, his abstract thinking was normal, and his memory was mildly impaired.  There was no evidence of suicidal or homicidal ideation.  

The examiner diagnosed the Veteran with "moderately severe" PTSD.  The examiner noted that the Veteran occasionally has some interference in performing activities of daily living because of a lack of motivation.  The examiner also indicated that the Veteran has difficulty establishing and maintaining effective work and social relationships because he does not like being around people and gets easily agitated.  The examiner noted that the Veteran has difficulty maintaining effective family role functioning because he feels detached and distant.  The examiner assigned a GAF score of 52.

The Veteran was afforded a VA examination in July 2010.  The Veteran reported that he last worked in 2009 as a dock man, a position he left because of problems with his knee.  The Veteran reported angry outbursts, irritability, moodiness, social withdrawal, isolation, nightmares, and recurrent memories.  He reported that the symptoms were moderately severe and constant.  The Veteran reported that he lives with his wife and spends most of his time at home.  He indicated that he occasionally attends American Legion meetings and regularly attends church.  He reported no other hobbies, friends, or leisure activities.  He also reported trouble sleeping, but he denied violent behavior and suicidal attempts.  The Veteran described his marriage as "shaky," and he reported not being very close to his four daughters.  

On examination, the Veteran was alert and orient to time, place, person, and purpose.  His appearance and hygrine were casual, but appropriate.  His behavior was appropriate and his eye contact was good.  His mood was depressed, and his affect was constricted.  His communication, speech, and concentration were fairly normal.  He denied panic attacks, delusions, or hallucinations, but he was suspicious.  He reported obsessive compulsive rituals, such as checking doors and locks, but denied that they were severe enough to interfere with routine activities.  His thought processes indicated slowness of thought, but no impaired judgment or impaired abstract thinking was present.  He reported mild memory problems, such as remembering recent events.  The Veteran reported passive thoughts of death, but no homicidal ideation.  The examiner summarized that the Veteran was "behaviorally withdrawn [and] socially isolated" and that he had "mild memory problems, moodiness, and aggressive behavior."  

The examiner diagnosed the Veteran with "moderately severe" PTSD.  The examiner indicated that the Veteran has occasional interference in performing activities of daily living because of his moodiness.  The examiner also indicated that the Veteran is unable to establish and maintain effective work and social relationships because of his moodiness and loss of hearing.  The examiner opined that the Veteran was unable to sustain any gainful employment because of his physical problems, his loss of hearing, and his chronic PTSD.  The examiner assigned a GAF score of 50.

In a September 2010 letter, the Veteran's private psychiatrist reported that the Veteran has "significant symptoms of PTSD" and that his disorder "impedes his ability in many areas, including his ability to relate to others, constriction of interest, motivation, and ability to follow thru [sic] with tasks."  The psychiatrist also indicated that the Veteran "evidences mild to moderate periods of depression, accompanied by anxiety."  

In a February 2011 letter, the Veteran's private psychiatrist opined that the Veteran "is totally and permanently disabled" due to PTSD and that there is no expectation for him to return to work.  

In a February 2011 note, the Veteran's VA primary care provider stated that the Veteran "is disabled and unemployable."  

VA treatment records from September 2012 to September 2014 show that the Veteran regularly attended group and individual therapy.  He was consistently assigned GAF scores of 50.  

The Veteran was afforded a VA examination in October 2014.  The Veteran reported that he was completely isolated and that he had little interaction with his wife.  The Veteran reported that he either stays in his room or just sits in front of the television and that the only time he leaves the house is for group therapy.  The Veteran reported that he left his last employment due to the severity of his PTSD and that he cannot be around people so he has not been able to work.  The Veteran endorsed passive suicidal intent, but he denied a plan or intent.  The examiner noted the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, impairment of short- and long-term memory, flattened affect, impaired judgment, disturbances in motivation and mood, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, suicidal ideation, and intermittent inability to perform activities of daily living.  The examiner also noted that the Veteran "sobbed through the interview" and that he was "noticeably anxious."   

The examiner summarized the Veteran's level of occupational and social impairment as occupational and social impairment with deficiencies in most areas.  The examiner also opined that "[d]ue to the severity of [the Veteran's] PTSD, it is as likely as not that he would be unable to function effectively in a typical work environment."  

During the February 2015 hearing, the Veteran testified that he is unable to work due to his PTSD symptoms.  He reported that the medications he takes for PTSD prevent him from driving.  He also testified that he had a lot of anxiety.  The Veteran reported that he stopped working in 2009 due to his PTSD.  The Veteran's wife testified that the Veteran had good days and bad days.  She indicated that on bad days, the Veteran will not talk to anyone and cannot sleep.  She testified that the Veteran has nightmares where he shakes and moans and that sometimes he will jump up or jerk around.  She also indicated that during these episodes, the Veteran will not recognize her.  The Veteran's wife testified that the Veteran does not go out to eat very often, but when he does, he has to sit in the back and he will not eat Vietnamese food.  

In a March 2015 letter, the Veteran's Vet Center counselor indicated that the Veteran initiated contact with the Vet Center in November 2014 due to complaints of irritability, anger, nightmares, flashbacks, emotional instability, and difficulty with interpersonal relationships in the home and community.  The Veteran reported sleep problems, night sweats, recurrent nightmares, and intrusive thoughts.  He reported several incidents where he has had suicidal ideations, but denied having a current plan.  The counselor indicated that the Veteran is "both physiologically and emotionally reactive when processing his military combat experiences."  The counselor noted that the Veteran had the following symptoms of PTSD: recurrent, involuntary, intrusive distressing memories of his Vietnam experiences; recurrent distressing dreams; dissociative reactions; avoidance; persistent negative emotional state; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; persistent inability to experience positive emotions; irritable behavior and angry outbursts with little or no provocation; hypervigilance; exaggerated startle response; problems with concentration; and sleep disturbance.  

Subsequent VA treatment records show that the Veteran continued attending therapy and continued to report "many problems with crowds and at home."  

In a December 2015, a VA psychologist, who apparently did not actually examine the Veteran, reviewed the claims file and opined that "while the Veteran's symptoms cause some social/occupational impairment, they do not render him unable to gain or sustain work."  

In January 2016, the Veteran underwent a social work and industrial survey.  On examination, the Veteran was appropriately groomed and cooperative.  His thoughts were logical and goal-directed, with no evidence of hallucinations or delusions.  His speech was coherent, with normal rate and volume, and his activity level was unremarkable.  His mood was predominantly euthymic and his affect was appropriate.  He denied current homicidal or suicidal ideation, plan, or intent.  The Veteran was oriented, his judgment was adequate, and his recall was moderate.  The examiner assigned a GAF score of 70.

The examiner indicated that the Veteran primarily reported problems with sleep, memory, and concentration.  The examiner opined that the Veteran's level of social/occupational impaired "was considered generally normal with intermittent difficulties or problems functioning."  The examiner indicated that "there is no significant effect of these symptoms on his ability to work; none when he was working and none now."  Regarding social functioning, the examiner opined that "the Veteran's problems with sleep and with memory/concentration are intermittent or cause intermittent difficulty in functioning; otherwise, he functions normally."  

Taking all factors into consideration with application of the approximating principles of 38 C.F.R. § 4.7, and the benefit-of-the-doubt doctrine, the Board finds that for the entire appeal period the Veteran's PTSD has most nearly approximated occupational and social impairment, with deficiencies in most areas.  The above-cited evidence reflects that the Veteran's PTSD has primarily been manifested by depressed mood; anxiety; suspiciousness; chronic sleep impairment; hypervigilance; flashbacks; nightmares; chronic sleep impairment; concentration problems; impairment of short and long-term memory; passive suicidal ideation; panic attacks more than once per week; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and severe difficulty establishing and maintaining effective relationships.  Collectively, these symptoms are of the type, extent, severity and/or frequency to result in occupational and social impairment in most areas of the Veteran's life, thus indicating a moderately-severe disability picture with deficiencies in most areas.  Nonetheless, the overall disability picture demonstrated by the evidence is not consistent with total occupational and social impairment, as is required for the maximum, 100 percent, disability rating.

The maximum schedular rating of 100 percent is not warranted in this case because there is not total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  

In this regard, there is no documentation of symptoms such as gross impairment in thought processes or communication or persistent delusions or hallucinations; in fact, the Veteran has been consistently able to actively communicate both in individual therapy and during VA examinations.  His speech was within normal limits during VA examinations, and the examiners detected no evidence of thought disorders or impaired thought processes.  The Board acknowledges that the Veteran reported experiencing auditory and visual hallucinations in May 2009.  However, the Board finds that these hallucinations are not persistent, as the Veteran has generally been alert with no perceptual disturbances observed, and he has more frequently denied hallucinations and delusions.  Overall, the Board finds that the Veteran has not manifested gross impairment of thought processes or communication, or persistent delusions or hallucinations.  

Similarly, his symptoms have not been manifested by grossly inappropriate behavior or persistent danger of hurting himself or others.  Although the Board notes that the Veteran reported outbursts of anger and a remote history of physical violence, he consistently denied any current violence or active homicidal ideation.  Similarly, while the record shows some passive suicidal ideation, the Veteran has consistently denied any recent suicide attempts or plan.  This evidence indicates that although the Veteran experiences impaired impulse control (such as unprovoked irritability with periods of violence) and suicidal ideation, which are symptoms enumerated in the criteria for a 70 percent rating, he clearly does not exhibit a persistent danger to himself or others, as contemplated by the criteria for a 100 percent rating.  

Nor does the record show symptoms such as intermittent inability to perform daily living activities (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss of names of close relatives own occupation, or own name.  In this regard, the evidence of record shows that the Veteran was consistently noted as oriented to person, time, and place.  While the August 2009 and July 2010 VA examiners indicated that the Veteran occasionally had some interference in performing the activities of daily living because of a lack of motivation and moodiness, and the October 2014 VA examiner noted the Veteran's intermittent inability to perform daily living activities, he nevertheless presented as well-groomed and appropriately dressed during examinations.  Thus, this symptom is not the severity contemplated in a 100 percent rating, and could not credibly form the sole basis for such a rating.  Although the Veteran has been described as having memory and concentration problems, there is no lay or medical evidence that the Veteran's psychiatric status is or has been so severe at any point pertinent to this appeal that he has demonstrated memory loss for names of close relatives, his occupational status, or his own name.  

Further, total occupational and social impairment has not been shown.  While the record demonstrates severe social isolation and emotional detachment, the evidence also shows that the Veteran maintained a more than 20-year marriage with his wife.  Additionally, although the Veteran clearly prefers to stay at home, the record also shows that he attends church regularly and occasionally goes to the American Legion.  The Veteran also attended group therapy throughout the appeal period.

The Board notes that the Veteran was assigned GAF scores ranging from 50 to 70, with most of the scores falling between 50 and 55.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  A GAF score can be probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, the Veteran's GAF scores are reflective of moderate to serious impairment of occupational and social functioning.  The qualitative descriptions from the above evidence are consistent with such GAF scores, and are consistent with a 70 percent rating.   

Additionally, the Board notes that the Veteran's symptoms have resulted in serious impairment of employment, which is addressed in the TDIU discussion below.  Crucially, entitlement to a 100 percent rating contemplates total social impairment in addition to total occupational impairment.  As discussed above, total social impairment is not shown by the evidence of record. 

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD but has required that the Veteran demonstrate particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Mauerhan, supra; but see Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Board has considered a staged rating, but finds that the Veteran's symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted. 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran also has not described any exceptional or unusual features of his PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board finally notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities. 

III. TDIU

The Veteran contends that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

In light of the decision above to grant a 70 percent rating for PTSD, the schedular criteria for a TDIU have been met for the entire appeal period.  38 C.F.R. § 4.16(a).  The Veteran is also service-connected for tinnitus, rated as 10 percent disabling since January 15, 2009, and bilateral hearing loss, rated as 60 percent disabling from January 15, 2009 to August 30, 2014, and as noncompensable since September 1, 2014.

Accordingly, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  

The evidence shows that the Veteran last worked in a substantially gainful occupation in 2009 as a serviceman on a loading dock.  See October 2009 VA 21-8940.  The Veteran's past work experience includes work as an operator at an oil refinery.  See SSA Records.  The Veteran graduated from high school.  See July 2012 VA 21-8940.  The Veteran stopped working on August 31, 2009.  See June 2010 VA 21-4192.

After a careful review of the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities, alone, rendered him unable to secure or follow a substantially gainful occupation as of September 1, 2009, the day after he quit working.

In this regard, the Board first observes that the Veteran's 70 percent disability rating for PTSD, in and of itself, demonstrates limited residual ability to obtain and maintain substantially gainful employment.  As discussed above, his GAF scores in the 50s range are indicative of moderate to serious impairment in social and occupational functioning to include an inability to hold a job.  Additionally, the evidence of record shows that the Veteran's PTSD significantly affects his occupational functioning.  The July 2010 VA examiner opined that the Veteran was unable to establish and maintain effective work and social relationships because of his moodiness and loss of hearing.  The examiner also opined that the Veteran was unable to sustain any gainful employment, in part, because of his loss of hearing, and his chronic PTSD.  Similarly, the Veteran's private psychiatrist opined in February 2011 that the Veteran "is totally and permanently disabled" due to PTSD and that there is no expectation for him to return to work.  Further, the October 2014 VA examiner opined that "[d]ue to the severity of [the Veteran's] PTSD, it is as likely as not that he would be unable to function effectively in a typical work environment."  

Regarding the Veteran's bilateral hearing loss and tinnitus, a January 2016 VA examiner indicated that both affect the Veteran's ability to work.   

On the other hand, the December 2015 and January 2016 VA examiners opined that the Veteran's service-connected disabilities caused only intermittent difficulty in functioning, and the January 2016 VA examiner assigned a GAF score of 70.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After considering the evidence for and against the claim, the Board finds the evidence at least in equipoise as to whether the Veteran's service-connected disabilities have rendered him unemployable.

Based on the above, the Board finds that a TDIU is warranted from September 1, 2009, the day after the Veteran stopped working, as this is the earliest date on which it is factually ascertainable that the Veteran was unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.  Prior to that date, the record shows that the Veteran was actually engaged in substantially gainful employment.  Accordingly, entitlement to a TDIU prior to September 1, 2009, is not warranted.


ORDER

Throughout the entire period of the appeal, a 70 percent rating, but not higher, for PTSD is granted, subject to the laws and regulations governing monetary awards.

A TDIU is granted from September 1, 2009, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU prior to September 1, 2009, is denied.


REMAND

As noted in the Introduction, the Veteran filed a timely notice of disagreement with the AOJ's June 2014 reduction in rating for bilateral hearing loss.  The AOJ, however, has not issued the Veteran a statement of the case with respect to this issue.  Where a notice of disagreement has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a SOC on the issue of the propriety of the reduction of the Veteran's rating for bilateral hearing loss.  38 C.F.R. § 20.201, 20.300-301; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case regarding the issue of the propriety of the reduction of the Veteran's rating for bilateral hearing loss from 60 percent to noncompensable.  Advise them of the time period in which to perfect the appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


